Order entered October 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-19-00343-CV

             COMMERCE STREET CAPITAL, LLC, Appellant

                                        V.

DURANT BANCORP,INC., NAB ACQUISITION CORP., FIRST UNITED
BANK & TRUST COMPANY; NORTH AMERICAN BANCSHARES, INC.
          & AMERICAN BANK OF TEXAS, Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-14703

                                     ORDER

      Upon consideration of the briefing and oral argument, we hereby abate and

remand this case to the trial court pending entry of a final judgment, to be entered

within 30 days of this Order.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE




                                                                          Page 1 of 1